Citation Nr: 0711010	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.   
 
2.  Entitlement to service connection for right side facial 
nerve dysfunction with hemifacial spasm.   
 
3.  Entitlement to an initial higher (compensable) rating for 
a cutaneous scar of the right parietofrontal area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating that 
granted service connection and a noncompensable rating for a 
cutaneous scar of the right parietofrontal area, effective 
January 16, 2004.  Service connection was also denied for a 
lung disorder, to include as due to asbestos exposure, and 
for right side facial nerve dysfunction with hemifacial 
spasm.  In September 2006, the veteran testified at a Travel 
Board hearing at the RO.  

The issues of entitlement to service connection for right 
side facial nerve dysfunction with hemifacial spasm is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current lung disorder began many years 
after service and was not caused by any incident of service, 
including asbestos exposure.  


2.  The veteran's cutaneous scar of the right parietofrontal 
area is a very fine, 
V-shaped scar with the limbs of the V approximately 1.5 cm in 
length each; does not interfere with facial muscle function; 
has no underlying loss of tissue; is nontender; has no 
paresthesia or anesthesia; and is very difficult to see. 


CONCLUSIONS OF LAW

1.  A lung disorder, to include as due to asbestos exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for a compensable evaluation for cutaneous 
scar of the right parietofrontal area have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The letter 
also advised the veteran to submit evidence showing he had a 
current disability.  In a March 2006 letter, the veteran was 
notified how disability ratings are assigned and the types of 
evidence necessary to establish such, including information 
or evidence concerning the level of his disability, as well 
as the distribution of responsibility in obtaining the types 
of evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; lay 
statements; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; lay statements; 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran seeks service connection for a lung disorder as a 
result of claimed asbestos exposure aboard ship in the Navy.  
He served on active duty from October 1961 to September 1963, 
which included service aboard the USS Coral Sea.  His 
military occupational specialty was airport serviceman.  
There is no presumption that a veteran was exposed to 
asbestos in service solely by reason of having served aboard 
a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
for the sake of argument, the Board will address the 
veteran's claim as though he may have had some asbestos 
exposure at that time.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any lung disorders.  

Post-service private and VA treatment records show treatment 
for variously diagnosed lung problems.  The first post-
service evidence of record of any possible lung problem is in 
June 2003, decades after the veteran's period of service.  

A June 2003 roentgenorgraphic interpretation report from J. 
T. Segarra, M.D., noted that there were parenchymal 
abnormalities consistent with pneumoconiosis.  There was also 
a notation as to other abnormalities.  

A January 2004 VA treatment entry noted, as to a review of 
systems, that the veteran was positive for a non-productive 
cough.  It was reported that he had no complaints of 
shortness of breath.  As to the veteran's past medical 
history, it was noted that he had pleural fluid drained in 
1967 from his right lung and was told that such was related 
to exposure to sand in his occupation as a sandblaster.  The 
entry indicated, as to past surgical history, that the 
veteran had possible pleurocentesis in 1967.  The assessment 
included cough, non-productive, no constitutional systems.  

A February 2004 private X-ray evaluation report from Dr. 
Segarra noted that the veteran reported a history of asbestos 
and silica exposure.  It was reported that he worked as a 
sandblaster/painter/mechanic at various industrial sites 
including paper mills and auto manufacturers from 1965 to 
1984.  The veteran indicated that he smoked cigarettes from 
1962 to 1982.  The report indicated that posterior-anterior, 
lateral, and bilateral oblique views of the veteran's chest 
dated in June 2003 were reviewed for the presence of, and 
classification of, pneumoconiosis according to the ILO (1980) 
classification.  It was noted that that there was a diffuse 
nodular interstitial pattern throughout the upper lung zones 
consisting of small rounded opacities of size and shape Q/P, 
profusion 1/0.  It was reported that examination of the 
pleural surfaces revealed no pleural thickening, pleural 
plaques, pleural calcifications, or pleural effusions and 
that no infiltrates, effusions, or lung masses were present.  
There was hyperinflation with flattening of the hemi-
diaphragms suggestive of emphysema.  

The report stated that there was also blunting of both 
costophrenic angles as well as diffuse unilateral pleural 
thickening on the left with some calcification and that such 
was likely a calcified post-inflammatory scar.  It was noted 
that examination of the oblique views suggested the presence 
of a calcified post-inflammatory lesion, but that such was 
not certain, and radiographic follow-up was warranted.  The 
impression was pulmonary silicosis (mild chronic simple 
silicosis), based on X-ray changes and the exposure history; 
hyperinflation; bilateral costophrenic angle blunting; 
calcified pleural/parenchyma scar, left, lower lobe, with 
further radiographic correlation and evaluation suggested.  

A September 2004 VA pulmonary examination report noted that 
the veteran's claims file was available and reviewed.  It was 
noted that the veteran served on a Navy ship from 1961 to 
1963.  The veteran reported that his asbestos exposure 
consisted of the fact that he served on a ship and that after 
he left the service, there was another episode where he was 
working doing sandblasting and developed pleural effusions 
that required drainage.  He indicated that he was told that 
such was due to inhaling the debris from the sandblasting at 
that time.  It was noted that the veteran also smoked heavily 
until 1982 and that he had quit smoking since that time.  The 
veteran reported that he currently had a generally non-
productive cough, but that occasionally it produced some 
clear or slightly yellowish sputum.  It was noted that the 
veteran had no hemoptysis and that he had not suffered 
wheezing or asthma-like symptoms.  The veteran stated that he 
did have some dyspnea on exertion and that he could probably 
walk about 150 to 200 feet at a regular pace without having 
to rest somewhat.  He indicated that he could do light things 
such as mow his yard with some dyspnea.  

The examiner reported that examination of the veteran's chest 
revealed it to be symmetrical.  The examiner stated that 
there was good expansion and that the veteran's lungs were 
clear to auscultation with no wheezes, rales, or rhonchi 
noted.  It was noted that breath sounds were quite good and 
that there were no areas of dullness.  The examiner stated 
that the one chest X-ray report that was available in the VA 
files showed some pleural thickening that was localized on 
the left side and that it specifically noted that the lungs 
were clear.  It was reported that it also specifically stated 
that no alveolar infiltrate was noted.  As to diagnoses, the 
examiner indicated that asbestosis was not confirmed at that 
time.  The examiner commented that it was his opinion that 
the occupational history that occurred with the sandblasting 
and the pleural effusion was more likely the cause of the 
veteran's pleural thickening.  

The September 2004 VA chest X-ray report indicated that 
pleural thickening was noted at both costophrenic angles in 
the left mid and lower posterior pleural surfaces with some 
calcified plaque seen.  It was noted that there was no 
interval change noted since the previous X-ray of January 
2004.  It was also reported that apical pleural densities 
were also seen bilaterally more on the left side and that no 
other acute abnormalities or interval change could be seen.  
The impression was bilateral pleural disease noted more on 
the left showing no interval change since the prior 
examination of January 2004.  A September 2004 pulmonary 
function test was also of record.  

A November 2004 lay statement from the veteran's brother did 
not refer to any lung problems.  A January 2005 lay statement 
from a VA chaplain indicated that the veteran stopped smoking 
in 1982, but that his cough had been progressively becoming 
more frequent and that he had be coughing harder as the years 
had passed.  

A February 2005 VA treatment entry noted that the veteran 
reported that he had been coughing for one week.  The 
assessment included cough that may be caused by reflux.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

Upon review of the evidence, the Board notes that the veteran 
has not been diagnosed with asbestosis.  Even when providing 
a history of asbestos and silica exposure to Dr. Segarra, 
that physician, following review of the February 2004 
X-ray, provided a diagnosis of pulmonary silicosis (mild 
chronic simple silicosis).  Of note, the veteran reported to 
Dr. Segarra, that his exposures to asbestos and silica 
occurred working as sandblaster/painter/mechanic, and various 
industrial sites including paper mills and auto manufactures 
from 1965 to 1984.  

The Board notes that the VA examiner at the September 2004 VA 
pulmonary examination specifically indicated that he had 
reviewed the veteran's claims file.  The VA examiner 
commented that it was his opinion that the occupational 
history that occurred with the veteran's sandblasting and the 
pleural effusion was more likely the cause of the veteran's 
pleural thickening.  

The Board notes that the probative medical evidence does not 
suggest that the veteran's current lung disorder is related 
to his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current lung disorder began 
many years after his period of service, without relationship 
to service, to include any possible exposure to asbestos.    

The veteran has alleged in statements and testimony that his 
current lung disorder results from exposure to asbestos 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current lung disorder began many years after 
service and was not caused by any incident of service, 
including claimed asbestos exposure.  This condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a lung disorder, to include as due to 
asbestos exposure, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran is service connected for a cutaneous scar of the 
right parietofrontal area, currently assigned a 
noncompensable evaluation under Diagnostic Code 7805.   That 
code directs that scars can be rated based on limitation of 
function of the affected part. 

Other potentially applicable codes include Diagnostic Code 
7800, 7803 and 7804.  

Under Diagnostic Code 7800 disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of 3 or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement will be rated 
30 percent.  Such disfigurement with one characteristic of 
disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

      Scar 5 or more inches (13 or more cm.) in length.
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Scars that are superficial or unstable will be rated as 
10 percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scars that are superficial 
and painful on examination will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

The veteran was afforded a VA examination in September 2004.  
The examiner noted that the veteran had a V-shaped scar with 
the tip of the V being pointing forward and the limbs of the 
V approximately 1.5 cm in length each.  The examiner stated 
that such was located in the hairline in the right 
frontoparietal area.  It was noted that the scar was very 
fine, that there was no underlying loss of tissue, and that 
it did not interfere with facial muscle function.  The 
examiner stated that the scar was not tender, that there was 
no paresthesia or anesthesia, and that the scar was not 
medically significant.  It was also reported that the scar 
was very difficult to see.  The examiner stated that it was 
his opinion that the scar did not cause disability.  The 
diagnoses included cutaneous scar of the right parietofrontal 
area.  

The veteran's representative has argued that the veteran has 
always maintained that his scar was tender and disfiguring; 
however, review of the evidence of record and hearing 
transcript reveal the veteran's complaints concern his claim 
for facial nerve dysfunction, not his scar.  The evidence 
does not show the veteran reporting that the scar is painful 
or unstable, or an objective finding of such, nor does the 
evidence show his scar meets the criteria for disfigurement 
under Diagnostic Code 7800 either on VA examination or on 
observation at the time of the Travel Board hearing.

Thus, for the reasons set forth above, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
scar at any point during the course of the claim, and the 
claim for an increased rating is denied.  See Fenderson, 
supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a lung disorder, to include as due to 
asbestos exposure, is denied.  

A compensable evaluation for cutaneous scar of the right 
parietofrontal area is denied.


REMAND

The other issue on appeal is entitlement to service 
connection for right side facial nerve dysfunction with 
hemifacial spasm.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

In this regard, the Board notes that in an April 2006 
statement, he reported that he was currently under a VA 
doctor's care and treatment for paralysis of the face.  The 
Board observes that the most recent VA treatment reports of 
record are dated in July 2005.  The VA treatment reports of 
record are from the Little Rock, Arkansas VA Medical Center.  
As there are possible further VA treatment records that may 
be pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his facial 
nerve problems and dated from July 2005 to 
the present, from the Little Rock, 
Arkansas VA Medical Center.  

2.  Ask the veteran to identify all other 
medical providers who have treated him for 
his claimed condition since July 2005.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Thereafter, review the claim for 
entitlement to service connection for 
right side facial nerve dysfunction with 
hemifacial spasm.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


